United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1209
                                ___________

Randy Whitehead,                       *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Lisa Vaughn, Individually and in her   * Western District of Arkansas.
capacity as Human Resource Manager *
with PepsiAmericas, Inc.; Brett        * [UNPUBLISHED]
Dingler, Individually and in his       *
capacity as Regional Supervisor with   *
PepsiAmericas, Inc.; Delta Beverage    *
Group, Inc., doing business as         *
PepsiAmericas, Inc.,                   *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: April 11, 2008
                             Filed: April 16, 2008
                              ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Randy Whitehead appeals the district court’s1 dismissal with prejudice of his
action raising claims related to the termination of his employment. Having carefully
reviewed the record, we conclude that the dismissal with prejudice was proper for the
reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                           __________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
                                         -2-